Citation Nr: 0714928	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from October 1948 to 
October 1949 and from September 1950 to November 1951.

The veteran's September 2003 claim was denied in the February 
2004 rating decision.  The veteran disagreed and timely 
appealed.

The veteran's motion for Advancement on the Docket was 
granted by a Deputy Vice Chairman of the Board in May 2007.  
See 38 C.F.R. § 20.900(c) (2006).

Issue not on appeal

An August 2002 rating decision granted service connection for 
residuals of left shoulder dislocations, evaluated as 20 
percent disabling effective April 3, 2002.  The record does 
not indicate that the veteran has appealed that decision.  


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
demonstrates that the veteran's bilateral hearing loss did 
not occur in service and is not attributable to his periods 
of active duty service.

2.  A preponderance of the competent medical evidence 
demonstrates that the veteran's tinnitus did not occur in 
service and is not attributable to his periods of active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was exposed to noise during 
service and that this resulted in his current hearing loss 
and tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an October 2003 VCAA letter 
that to support his claim, there must be evidence which 
shows that:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease;

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See page 5, October 2003 VCAA letter.  

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in the 
October 2003 letter that he should send "any or all" of 
medical treatment records, statements of persons who may know 
of his disability, physical examination reports and other 
evidence that may support his claim.  See pages 1 and 2.  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
existence of a disability, are not in dispute.  The veteran's 
claim was denied based upon lack of evidence regarding 
element (3), a connection between the veteran's service and 
the disability.  As has been described above, the veteran 
received proper notice of this crucial element.  With regard 
to elements (4) and (5), degree of disability and effective 
date the RO denied entitlement to service connection and the 
Board is denying service connection in this decision.  Thus, 
any question as to the appropriate effective date to be 
assigned for it is rendered moot.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and relevant 
service personnel records, and has obtained reports of a VA 
medical examination dated December 2003 which will be 
discussed below.  The report of the medical examination and 
reviews reflect that the examiner recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran elected not to present evidence and 
testimony at a hearing.  

The Board will therefore proceed to a decision on the merits.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).
See also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.]

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Because the outcome as to both issues involves the 
application of virtually similar law to identical facts, the 
Board will address the two issues together.

The veteran contends that he was exposed to the loud noise 
made by the firing of M-1 rifles on a firing range during 
service, and that such noise exposure caused his current 
tinnitus and hearing loss. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With regard to element (1), the medical evidence of record 
consists of a December 2003 VA examination, a January 2005 
examination by Dr. D.B., and a February examination by Dr. 
M.H.  All three establish that the veteran has bilateral 
hearing loss.  Additionally, the VA examiner diagnosed the 
veteran with tinnitus.  Thus, element (1) is satisfied as to 
both claims.

With regard to element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the 
Board will address disease first.  The veteran's service 
medical records do not indicate that he was treated for 
complaints of hearing loss or tinnitus during service. 
Indeed, the veteran's November 1951 separation physical 
record indicates the veteran had normal hearing.

The Board additionally observes that the record is devoid of 
objective medical evidence indicating that hearing loss 
manifested to a compensable degree within the 
One year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a).  It appears that hearing loss was initially 
demonstrated decades after service.

Regarding evidence of an in-service injury, in a March 2005 
statement, the veteran stated that while training recruits to 
qualify on the rifle range, a recruit fired when the 
veteran's head was in front of the recruit's rifle barrel, 
inches from his head.  The veteran stated that "they sent me 
to the dispensary," and that he couldn't hear for three days 
afterward and that he has had a ringing in his ears ever 
since.  

There is no objective evidence of this incident.  After 
thoroughly reviewing the veteran's service medical records, 
the Board finds that there is no notation indicating that the 
veteran complained of or was treated for any ear 
injury/hearing loss/ringing in the ears during service.  
Additionally, medical records indicate that at the time of 
his discharge, the veteran's hearing was normal, and there 
was no complaint of tinnitus or hearing loss made at that 
time.  

The Board also notes that the veteran filed a claim for VA 
benefits in 1950 (for a left shoulder injury) and did not 
refer to the firing range event, hearing loss or tinnitus.  
Indeed, he initially claimed entitlement to service 
connection for hearing loss and tinnitus in 2003, over a half 
century after he left military service and roughly  
coincident with the initial diagnoses of these conditions.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  

The veteran's statements that his hearing loss and tinnitus 
began in service are self-serving, as is to be expected in 
connection with claims, and such statements are not 
inherently suspect.  However, the Board may properly consider 
the personal interest a claimant has in his own case.  See 
Pond v. West, 12 Vet.App. 341, 345 (1999); and Cartright v. 
Derwinski, 2 Vet.App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  In this case, the evidence shows 
that the first indication of the veteran's hearing problems 
were in October 2003 when he brought his claim, more than 50 
years after his discharge from active duty.  The Board 
observes that the pertinently negative service medical 
records carry much more weight in relation to the claim than 
statements made by the veteran and his comrades 50 years 
later.  See Curry v. Brown, 7 Vet.App. 59 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

Although the veteran, like virtually all United States Army 
veterans, was exposed to noise on the rifle range during 
basic training, this does not automatically mean that there 
was injury (i.e., acoustic trauma) caused thereby.  The 
veteran and his representative have not pointed to any such 
statutory or regulatory presumption, and the Board is aware 
of none.  Thus, which not necessarily disagreeing that the 
veteran was exposed to noise on the firing range during basic 
training, as were millions of other Army veterans, the Board 
rejects the notion that acoustic trauma and resulting ear 
damage should be conceded.  As was discussed above, there is 
no objective evidence that the veteran was exposed to 
hazardous levels of noise resulting in injury in the 
performance of his duties.

In sum, the Board finds that while the firing range event may 
have occurred, the contemporary records indicate that it did 
not result in the degree of injury that the veteran now 
maintains it did.

For these reasons, the Board finds that element (2) has not 
been met.  The claims fail on that basis.

For the sake of completeness, the Board will also address 
element (3), medical evidence of a nexus between the claimed 
in-service injury and the current disability.  

The Board first notes that the December 2003 VA examiner 
conducted an audiometric examination reviewed the veteran's 
service medical record and concluded:

The service medical record does not support the 
military noise exposure history.  Therefore it is 
as likely as not the hearing loss and tinnitus 
resulted after military service.

Thus, the VA examiner determined that there was no evidence 
of a nexus between the claimed injury during service and the 
veteran's current hearing disability.

Subsequently, the veteran submitted two private medical 
reports.  The first, from Dr. D.B., M.D., dated January 2005, 
indicates that believed it is "as likely as not" that the 
veteran's hearing loss and tinnitus resulted from "acoustic 
trauma from firearm and artillery exposure."  The second, 
from Dr. M.H., M.D., restates the veteran's history as 
provided by the veteran, specifically noting that a "trainee 
discharged his M1 prematurely and [the veteran] had the 
experience of decreased hearing, abrupt onset of tinnitus, 
and then the legacy of both tinnitus and hearing loss."  In 
sum, both private physicians have determined that there is a 
nexus between the claimed in-service injury and the veteran's 
current hearing loss and tinnitus.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Such a determination is made in view 
of the entire record.  In such an assessment of medical 
evidence, the Board can favor some medical evidence over 
other medical evidence so long as the Board adequately 
explains its reasons for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that Dr. D.B. states that he reviewed the 
veteran's service medical record and states, in a conclusory 
fashion, that the claimed hearing loss and tinnitus 
disabilities were caused by the veteran's in-service noise 
exposure.  No discussion of facts was presented in support of 
that conclusion; the Board can not assess how Dr. D.B. 
reached his conclusion.  Such statement is virtually useless 
in assisting the Board in rendering an informed decision in 
this case.  See also Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  Significantly, Dr. D.B. did not explain how 
hearing loss and tinnitus could have occurred in service when 
the service medical records which he claimed to have reviewed 
contained no reference thereto.  For this reason, the Board 
finds that Dr. D.B.'s opinion is of little probative value.

With regard to Dr. M.H.'s opinion, the Board notes that the 
veteran's history was accepted and forms the basis of the 
medical opinion.  However, as explained above the history of 
acoustic trauma provided by the veteran is not corroborated 
by contemporary evidence of record.

Thus, when the basis of Dr. M.H.'s nexus opinion is examined, 
it becomes apparent that the contemporary records are in 
stark contrast and do not support the opinion.  On the other 
hand, the VA examiner's opinion is supported by the evidence 
of contemporary records.  For that reason, the Board finds 
that Dr. M.H.'s opinion is outweighed by the VA opinion.

To the extent that the veteran himself contends that the 
firing range event is the cause of his present condition, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The Board has considered the veteran's contention that his 
hearing loss and tinnitus existed continually after service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of hearing loss or tinnitus in 
service or for decades thereafter. Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Upon review of the entire record, the Board finds that the 
preponderance of competent medical evidence supports a 
finding that there is no nexus between the veteran's claimed 
in-service injury and his current hearing loss and tinnitus.  
Thus, Hickson element (3) is also not met.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of he evidence of record is 
against the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


